  Case 2:18-cv-08302-DSF-JPR Document 17 Filed 11/14/18 Page 1 of 1 Page ID #:45

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV 18-08302-DSF (JPRx)                                     Date    November 14, 2018
 Title        Carmen John Perri v. Subway No. 51004-0 et al.




 Present: The Honorable            DALE S. FISCHER, UNITED STATES DISTRICT JUDGE

                  Renee Fisher                                           Not Reported
                   Deputy Clerk                                          Court Reporter
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not Present                                           Not Present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE


         ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK OF PROSECUTION

       Plaintiff(s) are ORDERED to show cause why this case should not be dismissed, for lack of
prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (court has inherent power to dismiss for lack
of prosecution on its own motion). In this matter:

       Defendant(s) did not answer the complaint, yet Plaintiff(s) have failed to request entry of default,
pursuant to Fed. R. Civ. P. 55(a). Plaintiff(s) can satisfy this order by seeking entry of default or by
dismissing the complaint.

     Plaintiffs must respond to this order within 21 days. Failure to respond to this OSC will be
deemed consent to the dismissal of the action.

         IT IS SO ORDERED.




                                                                                            ____ : ____
 Page 1 of 1                             CIVIL MINUTES - GENERAL
                                                                                Initials of Deputy Clerk: rf
